Boomer and Davis, JJ.
(dissenting): We respectfully dissent. In our view the motion of ALP Steel Corporation (ALP) for summary judgment dismissing plaintiff’s common-law negligence cause of action and defendants’ cross claims should have been granted. The record establishes that the catwalks installed by ALP were to be used by building personnel for the maintenance of the building ceiling. At the time of the accident plaintiff was standing on a catwalk masking lights which hung from the ceiling in a row along the center of the catwalks in preparation for painting the ceiling. The catwalks were installed approximately 25 feet above the floor surface. When ALP interrupted its work on the catwalks, prior to plaintiff’s accident, it removed the ladder which its employees had used to climb onto the catwalks. No permanent access to the catwalks had been provided. The record does not establish that ALP engaged in any malfeasance which caused or contributed to the accident. In these circumstances, ALP is not liable for plaintiff’s injuries (see, Fox v Jenny Eng’g Corp., 122 AD2d 532, 533, affd 70 NY2d 761; Jaroszewicz v Facilities Dev. Corp., 115 AD2d 159, 160; Hamill v Foster-Lipkins Corp., 41 AD2d 361, 363). Further, we conclude that ALP, on the facts of this case, owed plaintiff no duty to warn him regarding his nonconsensual use of ALP’s incompleted work. "One should not be held legally responsible for the conduct of others merely because they are within our sight or environs” (Pulka v Edelman, 40 NY2d 781, 785, rearg denied 41 NY2d 901). In Sukljian v Ross & Sons Co. (69 NY2d 89, 97) the court stated: "We have, however, several times made clear that a determination of negligence — i.e., breach of duty — must begin with consideration of the duty owed, which is a matter of policy rather than with the issue of foreseeability”.
The cross claim of the third-party defendants for contribution cannot survive the dismissal of plaintiff’s complaint (see, Garrett v Holiday Inns, 58 NY2d 253, 258-259; Nassau Roofing & Sheet Metal Co. v Facilities Dev. Corp., 125 AD2d 754, 756, lv granted 70 NY2d 603).
Finally, the cross claim of J. Migliore Construction Co., Inc. against ALP for contractual indemnification cannot be sustained because, as a matter of law, plaintiff’s cause of action did not arise "through the execution of the subcontractor’s [ALP’s] work under this contract.” Plaintiff was injured while performing work contracted for by his own subcontractor-employer. (Appeal from order of Supreme Court, Erie County, *896McGowan, J. — summary judgment.) Present — Denman, J. P., Boomer, Pine, Lawton and Davis, JJ. (Order entered Mar. 10, 1988.)